UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-8576



LEON KEITH GASKINS,

                                            Plaintiff - Appellant,

          versus

LAWRENCE V. KELLY, State's Attorney for
Allegany County; FRANK R. WEATHERBEE, State's
Attorney for Anne Arundel County; STUART O.
SIMMS, State's Attorney for Baltimore City;
SANDRA A. O'CONNOR, State's Attorney for
Baltimore County; WARREN F. SENGSTACK, State's
Attorney for Calvert County; CHRISTIAN J.
JENSEN, State's Attorney for Caroline County;
THOMAS E. HICKMAN, State's Attorney for
Carroll County; MICHAEL R. BURKEY, Public
Defender for Allegany County; ALAN R. FRIED-
MAN, Public Defender; JOY L. PHILLIPS, Public
Defender; THELMA J. THOMPSON, Public Defender;
CARL BUCHHEISTER, Public Defender; STEFAN R.
SKIPP, Public Defender; CAROL A. HANSON, Pub-
lic Defender; JOHN L. SCARBOROUGH, State's
Attorney for Cecil County; LEONARD C. COLLINS,
JR., State's Attorney for Charles County;
MICHAEL C. MALONEY, State's Attorney for
Dorchester County; LAWRENCE A. DORSEY, JR.,
State's Attorney for Frederick County; JOSEPH
I. CASSILLY, State's Attorney for Harford
County; WILLIAM R. HYMES, State's Attorney for
Howard County; SUSANNE HAYMAN, State's Attor-
ney for Kent County; WILLIAM R. WALTER, Public
Defender; JOHN P. RUE, III, Public Defender;
FRANKLIN STILLRICH, Public Defender; DARYL T.
WALTERS, Public Defender; LLOYD G. MERRIAM,
Public Defender; JAMES L. SHERBIN, State's
Attorney for Garrett County; ANDREW L. SONNER,
State's Attorney for Montgomery County;
ALEXANDER WILLIAMS, JR., State's Attorney for
Prince George's County; DAVID WESTON GREGORY,
State's Attorney for Queen Anne's County;
WALTER B. DORSEY, State's Attorney for Saint
Mary's County; LOGAN C. WIDDOWSON, State's
Attorney for Somerset County; KENNETH LONG,
JR., State's Attorney for Washington County;
J. THEODORE WIESEMAN, Public Defender; MAUREEN
LAMASNEY, Public Defender; JOHN D. BAILEY,
JR., Public Defender; DAVID R. RUARK, State's
Attorney for Wicomico County; B. RANDALL
COATES, State's Attorney for Worcester County;
HERBERT L. ROLLINS, Judge; G. EDWARD DWYER,
Judge; THEODORE G. BLOOM, Judge; J. JOSEPH
CURRAN, JR., Attorney General; PARRIS N.
GLENDENING, Governor; CAROL E. CHANCE, Chief
Attorney, Collateral Review Division; JONATHAN
L. KATZ; SCOTT WHITNEY, Deputy P.D.; JULIA
DOYLE BERNTHARDT, Assistant Public Defender,
Appellate Division,

                                          Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. William M. Nickerson, District Judge. (CA-
95-3112-WMN)

Submitted:   February 27, 1996           Decided:   March 21, 1996


Before MURNAGHAN, WILKINS, and LUTTIG, Circuit Judges.


Dismissed by unpublished per curiam opinion.

Leon Keith Gaskins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant noted this appeal outside the thirty-day appeal

period established by Fed. R. App. P. 4(a)(1), failed to obtain an

extension of the appeal period within the additional thirty-day

period provided by Fed. R. App. P. 4(a)(5), and is not entitled to

relief under Fed. R. App. P. 4(a)(6). The time periods established
by Fed. R. App. P. 4 are "mandatory and jurisdictional." Browder v.
Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting

United States v. Robinson, 361 U.S. 220, 229 (1960)). The district

court entered its order on Oct. 25, 1995; Appellant's notice of

appeal was filed on Dec. 11, 1995. Appellant's failure to note a

timely appeal or obtain an extension of the appeal period deprives
this court of jurisdiction to consider this case. We therefore dis-

miss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                3